Citation Nr: 0305445	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.  He died in April 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for the cause of the 
veteran's death; denied entitlement to accrued benefits; 
denied entitlement to service-connected burial benefits; and 
denied eligibility to Dependents' Educational Assistance.  

In her notice of disagreement, the appellant expressed 
disagreement with the denial of service connection for the 
cause of death and a statement of the case was provided to 
her on this issue in January 2002.  She perfected her appeal 
to the Board later that month.  As such, this is the only 
issue that has been certified for appellate review.  

The appellant was scheduled to testify at a personal hearing 
before a Veterans Law Judge in May 2002.  However, she failed 
to report.  In November 2002, she submitted a statement 
indicating that she did not wish to appear for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran's death certificate reflects that he died in 
April 2001, and that the immediate cause of death was 
squamous cell carcinoma of the lungs.  
3.  The veteran had not established service connection for 
any disabilities at the time of his death.  

4.  The veteran was not diagnosed with squamous cell 
carcinoma of the lungs in service, it was not first manifest 
or aggravated within one year of his discharge from active 
duty; it is not an asbestos-related disease; and it is not 
shown to be causally related to service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.309(a), 3.312 (2002); 38 C.F.R. § 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the appellant, apprised her of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in a July 2001 
letter, the RO informed the appellant of the enactment of the 
VCAA, and asked her to identify any outstanding medical 
records that could be requested on her behalf.  Additionally, 
she was informed that VA would obtain the veteran's service 
medical records, VA records, and other pertinent federal 
records.  VA would also make reasonable efforts to obtain any 
identified private medical evidence.  However, it was 
ultimately the appellant's responsibility to submit any 
private records.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate her claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and made reasonable attempts to 
obtain any private medical evidence that was identified.  The 
veteran's service medical records, private medical reports, 
and VA treatment records were included in the record.  There 
is no indication that there exists any evidence which has a 
bearing on this case that has not been obtained.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest or aggravated to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002)).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court of 
Appeals for Veterans Claims (Court) observed that there had 
been no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor had the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  The guidelines require a determination 
regarding the veteran's exposure to asbestos during service 
and current evidence of a disease linked to that exposure.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
treatment for a lung disorder or lung cancer.  Upon entrance 
examination in February 1944, his respiratory system was 
reported to be normal and a chest X-ray was negative.  
Similar findings were made upon separation examination in 
February 1946.  The records noted that the veteran had served 
on the USS Gazelle.  Pictures submitted by the veteran and 
the appellant show the veteran standing on a ship.  

The veteran did not establish service connection for any 
disabilities during his lifetime.  Nonservice-connected 
pension benefits were granted by the RO in a November 1999 
rating decision.  In an October 2000 rating decision, the RO 
denied the veteran's claim for service connection for lung 
cancer secondary to exposure to asbestos.  The veteran was 
informed of this determination and he did not appeal it.  
Hence, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran died in April 2001.  The certificate of death 
indicated that the immediate cause of death was squamous cell 
carcinoma of the lungs.  No other contributory causes were 
listed.  An autopsy was not performed.  Private and VA 
medical records show that the veteran was diagnosed with 
squamous cell carcinoma of the lungs in September 2000.  He 
underwent a thoracotomy and wedge resection.  A lobectomy was 
not feasible.  A pathology report confirmed the diagnosis.  
It was noted in a follow-up report that the veteran had a 
greater than 80 pack a year smoking history, but that he had 
cut down from two packs a day to a one pack a day recently.  
He underwent radiation therapy for several months.  However, 
he decided to discontinue the radiation treatments and he was 
placed in hospice care.  

Based on this evidence, the Board concludes that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  The veteran did not 
have any service-connected disabilities at the time of his 
death.  He was not diagnosed with lung cancer in service , 
and the medical reports indicate that he was first diagnosed 
with the disease in 2000, more than 40 years after the 
veteran's discharge from active service.  Furthermore, even 
conceding that the veteran was exposed to asbestos while he 
served aboard the USS Gazelle, he has not been diagnosed with 
an asbestos-related disease and there is no competent medical 
evidence linking the fatal lung cancer to any aspect of the 
veteran's military service, including exposure to asbestos.  

The appellant has offered her own opinion that the veteran's 
lung cancer was caused by his exposure to asbestos in 
service; however, her opinion is not probative on the issue 
of medical causation.  Lay persons, such as the appellant, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  She has not submitted a medical opinion to 
support her assertion.  
In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  Hence, the claim for service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

